PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/073,506
Filing Date: 17 Mar 2016
Appellant(s): Hedinsson et al.



__________________
FARSHAD FARJAMI
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I.	Are claims 1-19 in compliance with the written description requirement?
	Appellant points out the feature of switching to a custom channel playing a media content having a higher level of interest as defined in the specification of the present application at page 11, lines 3-11. (Emphasis added). The disclosure simply describes switching between custom channels playing media content with respect to level of interest in media content. Appellant further points out an action of assigning a level of interest to a media content and/or custom channel as defined in the specification of the present application at page 7, line 21 to page 8, line 2. 
	It is important to note that switching between two media contents playing on two separate channels based on level of interest in the respective channel and switching between two media contents playing on two separate channels based on level of interest in the respective media content are distinctly different. For instance, a user is currently watching program A on channel 1, the system switches to channel 2 playing program B based on an assigned level of interest in program B higher than an assigned level of interest in program A. If the user assigns a higher level of interest to channel 1, the system may initiate tuning to channel 1 (e.g., upon reaching a predetermined time and/or day) regardless what program or media content being playing. However, the specification is silent on switching between media content level of interest in the respective custom channel. 
	It is further noted that the combination of the claimed elements “switching from the a third media content being played on the second one of the plurality of custom channels to the first media content being played on the first one of plurality of custom channels, based on the level of interest in the first one of the plurality of custom channels compared to the level of interest in the second one of the plurality of custom channels” and “wherein the level of interest in the first one of the plurality of custom channels is higher than the level of interest in a second one of the plurality of custom channels” must be considered as a whole. However, support for those elements together is not found throughout the specification of the present application.
	Examiner respectfully submits that the limitations “wherein the level of interest in the first one of the plurality of custom channels is higher than the level of interest in a second one of the plurality of custom channels” and “switching from the a third media content being played on the second one of the plurality of custom channels to the first media content being played on the first one of plurality of custom channels, based on the level of interest in the first one of the plurality of custom channels compared to the level of interest in the second one of the plurality of custom channels” recited in claims 1 and 11 are not described in the specification of the present application. 
	Accordingly, claims 1 and 11 and their respective dependent claims do not comply with the written description requirement under 35 U.S.C 112(a).

II.	Are claims 1, 3-11, 13-19 and 21 patentably distinguishable over Kim in view of Angiolillo and further in view of Waisanen? 
	A.	Independent claims 1 and 11  
	Appellant mainly argues that Waisanen does not disclose or teach level of interest in a channel as required by claims 1 and 11. Examiner respectfully disagrees.
wherein the level of interest in the first media content of the first one of the plurality of custom channels is higher than the level of interest in a third media content of the second one of the plurality of custom channels**, and **switching from the third media content being played on the second one of the plurality of custom channels to the first media content being played on the first one of plurality of custom channels, based on the level of interest in the first media content of the first one of the plurality of custom channels compared to the level of interest in the third media content of the second one of the plurality of custom channels** as best understood with reference to the appellant's specification at page 6, line 20 to page 7, line 2; and page 11, lines 4-11, for the examining purposes only. (Emphasis added). 	
	Appellant concedes that Waisanen describes “switching channels when content being played on another channel has a higher priority than content being played on the current channel”. Indeed, Waisanen teaches assigning priority or level of interest in content, and performing a channel switch to a particular priority content or a content with a higher priority. As shown in FIG. 4, content “New episodes of Futurama” is assigned as priority “1” in the priority listings. When the show “Futurama” is broadcast or available, the content engine 116 within television receiver perform an automatic channel switch to the “Futurama”. Another example, the television receiver switches to “Notebook” content being played on channel 2009 from “Broncos vs. Ravens” content being played on channel 2012 in accordance with level of interest in “Notebook” to be higher than level of interest in “ Broncos vs. Ravens” as level of interest in “Notebook” compared to level of interest in “Broncos vs. Ravens”. See FIGs. 1, 4 and 6, 0035, 0050, 0051, 0063, 0064, and 0066. 
	In addition, priority content in Waisanen, as illustrated in FIG. 4, includes but is not limited to shows, movies, news, and cartoons. FIG. 4 also shows channel “CNN” as a priority content assigned with priority “4. Thus, the Waisanen reference relates to priority or level of interest in not only media content, e.g., shows, movies, news…etc, but also a particular channel. 
	Examiner respectfully submits that Waisanen teaches or discloses assigning priorities or levels of interest in contents including media content and/or a particular channel, comparing levels of interest in contents, and performing a channel switch to a particular priority content or a content with a higher priority. Thus, the limitations **wherein the level of interest in the first media content of the first one of the plurality of custom channels is higher than the level of interest in a third media content of the second one of the plurality of custom channels**, and **switching from the third media content being played on the second one of the plurality of custom channels to the first media content being played on the first one of plurality of custom channels, based on the level of interest in the first media content of the first one of the plurality of custom channels compared to the level of interest in the third media content of the second one of the plurality of custom channels**, as considered in light of the appellant's specification, are met by the teaching of Waisanen. 

	B. 	Independent claim 21 
	Appellant indicates that Office Action did not discuss or address the specific limitations of independent claim 21. Examiner respectfully submits that Final Action dated 7/2/2020 fully addressed rejection of claim 21 on pages 8-11. Claim 21 partly recites limitations “wherein the level of interest in the first media content is higher than the level of interest in the third media content” and “switching from the third media content being played on the second one of the plurality of channels to the first media content being played on the first one of plurality of channels, based on the level of interest in the first media content compared to the level of interest in the third media content”. Claim 21 directs to level of interest in media content. (Emphasis added). As stated above, Waisanen discloses or teaches assigning priorities or levels of interest in contents including media content and/or a particular channel, comparing levels of interest in contents, and performing a channel switch to a particular priority content or a content with a higher priority. Thus, the limitations “wherein the level of interest in the first media content... third media content” and “switching from… the level of interest in the third media content” recited in claim 21 are met by teaching of Waisanen. 
	Accordingly, claims 1, 3-11, 13-19 and 21 are not patentably distinguishable over Kim in view of Angiolillo and further in view of Waisanen. 

III.	Are claims 2 and 12 patentably distinguishable over Kim in view of Angiolillio,  and further in view of Waisanen and Cho?
	Dependent claims 2 and 12 are rejected at least for reasons described above regarding independent claims 1 and 11, and by virtue of their respective dependencies upon independent claims 1 and 11. The responses to appellant’s argument addressed with respect to claims 1 and 11 above are also applicable to claims 2 and 12. 
	Accordingly, claims 2 and 12 are not patentably distinguishable over Kim in view of Angiolillio, and further in view of Waisanen and Cho. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/NGOC K VU/
March 22, 2021         
Conferees:
Ngoc Vu Primary Examiner, Art Unit 2421         
                                                                                                                                                                                
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421                  

/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423                                                                                                                                                                                                        
                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.